DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy of the Application # IN202031028744 was filed on 7/11/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHAPMAN et al (US 2015/0295669).
Regarding claim 38, CHAPMAN discloses device (CHAPMAN: ¶48) comprising: 
a first clock operating in hardware on said device and synchronized to a first frequency; (CHAPMAN: Fig. 13, Fig. 11, ¶102, ¶89, ¶28, a CCAP node has a hardware clock core clock 22 that is running at/synchronized to a phase locked loop (PLL) oscillator); 
a second clock operating in software on said device and synchronized to second frequency, (CHAPMAN: Fig. 13, Fig. 11, ¶31-32, a second clock represented by the logical clock (software clock) is synchronized with the local core clock before receiving synchronization message from the master clock in R-PHY), 
the second clock calibrated by the device using samples measured from the first clock (CHAPMAN: ¶31-32, ¶39-40, ¶65, ¶72, ¶103-104, ¶45, the logical clock is calibrated/aligned in time based on time samples measured from the core clock/physical clock/physical time based on the core clock frequency plus adjustment determined based on the messages received from the master clock in R-PHY), where the second clock provides a series of time measurements for use by the device after calibration, and over an interval during which the device does not sample the first clock (CHAPMAN: ¶32, ¶40, ¶103, Fig. 7, ¶76, ¶79, logical clock is used by the clock device to keep timing of local processes and is continuously performed even after the sampling).

Regarding claim 39,  CHAPMAN discloses device of claim 1/11 where the first frequency is based on the Precision Riming Protocol (PTP) (CHAPMAN: ¶33, ¶102, ¶106, time sync messages based on which the frequency of the core clock is synchronized is PTP messages).

Regarding claim 40, CHAPMAN discloses device of claim 1/11 where the second frequency is based on the DOCSIS standard (CHAPMAN: ¶61, ¶65, logical clock is adjusted according to at least the DOCSIS operation between the CCAP core node and R-PHY).

Regarding claim 41, CHAPMAN discloses device of claim 1/11 where the second clock is calibrated using an adjustment factor that samples a delay in reading the first clock (CHAPMAN: ¶87-88, ¶90, Fig. 10, ¶102, the logical clock is calibrated using an adjustment factor that samples a delay from the first clock (adjustment to synchronize with the core clock) ).

Regarding claim 42, CHAPMAN discloses device of claim 4/14 where the adjustment factor is averaged over a number of samples (CHAPMAN: ¶72, averaging the symbol rate is performed over a number of samples in order to calculate the adjustment for the CCAP’s local clocks).



Regarding claim 43, CHAPMAN discloses device of claim 1 where the device recalibrates the second clock after the interval, and subsequently provides a series of time measurements for use by the device after recalibration, and over a second interval during which the device does not sample the first clock (CHAPMAN: Fig. 11, ¶89-90, ¶102, the process is repeated for readjusting/calibrating the logical clock ).

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive.
Applicants argue, 
“
    PNG
    media_image1.png
    583
    655
    media_image1.png
    Greyscale
”

Examiner respectfully disagrees with the above arguments. Examiner submits that CHAPMAN’s Fig. 13 and ¶24 indicates that the CCAP core device’s core clock/physical clock is synchronized to at least a phase locked look (PLL) frequency. This core clock is used by the CCAP’s logical clock to sample the frequency and synchronize to it when the core clock and the R-PHY’s clock is not experiencing a drift between each other. This is evident from ¶31 of CHAPMAN:
[0031] According to various embodiments, a timing module 26 in CCAP core 12 compensates for any time offset and frequency drift between CCAP core 12 and R-PHY node 14 in asynchronous R-PHY network 11 in a manner transparent to R-PHY node 14 and CM 18. In various embodiments, timing module 26 generates a local logical clock (e.g., slave clock) at CCAP core 12 corresponding to R-PHY clock 24 and adjusts the local logical time at the generated logical clock based on time difference observed between core clock 22 and R-PHY clock 24.

The logical clock is adjusted (equivalent to calibrated) based on the different between the R-PHY and the core clock in order to correspond to the R-PHY. 
This adjustment and calibration is based on core clock’s frequency and the sampling of the core clock. This adjustment and calibration is not based on any synchronization to the R-PHY’s master clock. Applicants argue under the assumption that logical clock is synchronized to the R-PHY’s clock. However, logical clock of the CCAP core is in fact synchronized with the local core clock and adjusted/calibrated based on the difference between the core clock and the R-PHY’s clock. 
This calibration is taught by CHAPMANS’s ¶40:
[0040] Timing module 26 may also adjust Narrowband Digital Forward (NDF) sample rate at CCAP core 12 by punching out or adding samples. In some embodiments, timing module 26 may puncture out samples when core clock 22 is faster than R-PHY clock 24, and add samples when core clock 22 is slower than R-PHY clock 24. The sample puncturing and/or addition rate is based on the time difference between core clock 22 and R-PHY clock 24 tracked over a predetermined time interval.
Even after this adjustment and until the next sampling interval (time interval) the time stamps and hence the local time of the logical clock is adjusted based on the same adjustment. 
A person of ordinary skill in the art would reasonably interpret this as claim 1 including the limitation “a second clock operating in software on said device and synchronized to second frequency, the second clock calibrated by the device using samples measured from the first clock and; where the second clock provides a series of time measurements for use by the device after calibration, and over an interval during which the device does not sample the first clock”


Allowable Subject Matter
Claims 1-5, 8-15, 18-37 are allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461